EXHIBIT 10.1

AMENDMENT TO LEASE AGREEMENT

This Amendment to Lease Agreement (the “Amendment”) is entered as of April 1,
2010, by and between CABOT II-KY1M01, LLC, a Delaware limited liability company
(“Landlord”), successor in interest to Paul Hemmer Development Co., III, a
Kentucky corporation (“Original Landlord”), and LESLIE’S POOLMART, INC., a
Delaware corporation (“Tenant”), with reference to the following.

RECITALS:

A. Landlord and Tenant are parties to a certain Lease Agreement dated April 30,
1998 (the “Original Lease”) pursuant to which Landlord now leases to Tenant
approximately 146,000 square feet of space in the Building (the “Building”)
commonly known as 1231 Aviation Boulevard, Hebron, Kentucky (the “Premises”).

B. The parties desire to amend the Original Lease to provide for the extension
of the Lease Term.

NOW THEREFORE, In consideration of the premises, and of the agreements of the
parties herein, the parties agree as follows.

1. DEFINITIONS. Each term used but not defined in this Amendment shall mean what
the Original Lease provides. Henceforth, each term in the Original Lease defined
in this Amendment shall mean what this Amendment provides. The Original Lease,
as this Amendment amends it, is the “Lease.”

2. EXTENSION OF TERM. The Term is extended so that it ends on May 31, 2018,
rather than November 30, 2010. Tenant shall accept the Premises in as is
condition on April 1, 2010. No options to extend the Term or end the term in the
Original Lease are effective. No agreements by Landlord in the Original Lease to
improve or expand the Premises or pay for the improvement or expansion of the
Premises are effective.

3. RENT. (a) From and after December 1, 2010, Tenant shall pay Landlord as
annual base rent in advance in equal monthly installments on the first day of
each month during the Term as this Amendment extends it and as Section 6(a) of
the Original Lease otherwise provides in the following amounts:

 

December 1, 2010-May 31, 2011:

   $ 0.00

June 1, 2011-May 31, 2012

   $ 29,808.00

June 1, 2012-May 31, 2013

   $ 31,025.00

June 1, 2013-May 31, 2014

   $ 32,242.00

June 1, 2014-May 31, 2015

   $ 33,458.00

June 1, 2015-May 31, 2016

   $ 34,657.00

June 1, 2016-May 31, 2017

   $ 35,892.00

June 1, 2017-May 31, 2018

   $ 37,108.00

 

1



--------------------------------------------------------------------------------

(b) During the term as so extended, Tenant shall continue to pay all other
amounts that the Original Lease, including Section 6 thereof, requires.

5. OPTIONS TO EXTEND TERM. (a) Provided that the following conditions are
satisfied, the Lease Term shall extend from and after June 1, 2018 to and
through May 31, 2023 (such extension of the Term is the “First Extension Term”),
unless this Lease provides that the Term should end earlier:

(i) No event of default (as defined in Section 23(a) of the Original Lease)
beyond any applicable cure period shall have occurred and be continuing;

(ii) Tenant is Leslie’s Poolmart, Inc., a Delaware corporation, or other
approved assignee;

(iii) Tenant is actually occupying the Premises; and

(iv) Tenant notifies Landlord by September 1, 2017 that Tenant is exercising its
option to extend the Lease Term for the First Extension Term.

(b) Provided that the following conditions are satisfied, the Lease Term shall
extend from and after June 1, 2023 to and through May 31, 2028 (such extension
of the Term is the “Second Extension Term”), unless this Lease provides that the
Term should end earlier:

(i) No event of default (as defined in Section 23(a) of the Original Lease)
beyond any applicable cure period shall have occurred and be continuing;

(ii) Tenant is Leslie’s Poolmart, Inc., a Delaware corporation, or other
approved assignee;

(iii) Tenant is actually occupying the Premises;

(iv) Tenant shall have exercised its option to extend the Lease Term for the
First Extension Term; and

(v) Tenant notifies Landlord by September 1, 2022 that Tenant is exercising its
option to extend the Lease Term for the First Extension Term.

 

2



--------------------------------------------------------------------------------

(b) (i) If Tenant exercises its option to extend the Lease Term for the First
Extension Term from and after June 1, 2018, Tenant shall pay Landlord annual
base rent in advance on the first day of each calendar month during the First
Extension Term, in the amount of Fair Market Rental determined hereunder. If
Tenant exercises its option to extend the Lease Term for the Second Extension
Term from and after June 1, 2023, Tenant shall pay Landlord Base Rent in advance
on the first day of each calendar month during the Second Extension Term, in the
amount of Fair Market Rental determined hereunder. Leslie’s Poolmart, Inc., a
Delaware corporation, shall remain absolutely liable for the performance of the
Tenant’s obligations during either the First Extension Term or the Second
Extension Term unless it shall have obtained a release from landlord of such
liability.

(ii) The “Fair Market Rental” during the First Extension Term or the Second
Extension Term, as the case may, shall mean a rental rate per rentable square
foot in the Premises per year equal to the prevailing rental rate then being
obtained by landlords (including Landlord) and the allowances and concessions
then being granted by landlords (including Landlord) for comparable space in
comparable buildings (including the Building) within five miles of the Premises
at the time that Tenant exercises is option to extend the Term for the First
Extension Term or the Second Extension Term, as the case may be. The Fair Market
Rental shall be determined taking into account the following factors: (i) the
location, quality, age, parking delivery area, layout, and “as is” condition of
the Building; (ii) the free rent, if any, that Landlord would have granted to
secure a new tenant of the Premises at such prevailing rental rate; (iii) the
take-over and assumption costs Landlord would have incurred to secure a new
tenant for the Premises; (iv) the standard brokerage commission Landlord would
have incurred to secure a new tenant for the Premises at such prevailing rental
rate; (v) the tenant improvement allowance Landlord would have incurred to
secure a new tenant for the Premises at such prevailing rental rate; and
(vi) the amount of Operating Expenses and Taxes per rentable square foot per
year that Landlord would be required to absorb at such prevailing rental rate to
secure a new tenant of the Premises at such prevailing rental rate.

(iii) Landlord and Tenant shall, for a period of thirty (30) days from and after
the date of Tenant’s notice to extend the Term (the “Negotiation Period”), meet
with each other and negotiate in good faith the Fair Market Rental applicable to
the Premises, using the criteria set forth in Section 5 (b) (ii) hereof. If the
parties are unable to agree upon the Fair Market Rental during the Negotiation
Period, then Landlord shall, within fifteen (15) days after the expiration of
such Negotiation Period, deliver to Tenant a written determination of the Fair
Market Rental as determined by Landlord (“Landlord’s Determination”). Tenant
shall have fifteen (15) days from the date of delivery of Landlord’s
Determination to notify Landlord in writing of Tenant’s acceptance of Landlord’s
Determination or to deliver to Landlord Tenant’s written determination of the
Fair Market Rental (“Tenant’s Determination”). If Tenant does not deliver
Tenant’s Determination to Landlord within such fifteen (15)-day period, Tenant
shall be deemed to have accepted Landlord’s Determination, and Landlord’s
Determination shall be the Fair Market Rental. If Tenant does deliver Tenant’s
Determination within such fifteen (15)-day period, then the determination of
Fair Market Rental will be settled at arbitration in accordance with the
provisions of this Section 5 (b). Landlord’s failure to provide the Landlord’s
Determination shall not be deemed to be a default by Landlord under this Lease.

 

3



--------------------------------------------------------------------------------

(iv) If the Fair Market Rental is to be determined by arbitration, within 45
days after Tenant gives Tenant’s Determination to Landlord, Tenant and Landlord
will each appoint an appraiser who is a member of the American Institute of Real
Estate Appraisers and who has had a minimum of ten years of experience in office
leasing in the metropolitan Cincinnati, Ohio marketplace, and shall deliver
written notice of the name of such appraiser to the other party. If only one of
Tenant or Landlord so delivers such written notice of the name of such an
appraiser, then such appraiser will be deemed to be a mutually acceptable
appraiser who will act as the third appraiser described below. If neither Tenant
nor Landlord so delivers such written notice of the name of an appraiser to the
other party, then the first name of such an appraiser delivered by one party to
the other will be deemed to a mutually acceptable appraiser who will act as the
third appraiser described below.

(v) If two appraisers are so named by the parties, then the parties shall direct
the two appraisers to meet within 15 days after the date on which the notice of
the second of such appraisers is so given, to select a third appraiser, who also
meets the qualification requirements of the first two appraisers, and who has
not acted previously in any capacity for either Landlord or Tenant, and to
deliver written notice of the name of such third appraiser to the parties within
such 15 day period. If such two appraisers have not so delivered written notice
of such third appraiser within such 15 day period, then either party may
petition the appropriate court of general jurisdiction sitting in the City of
Cincinnati, Ohio to appoint such third appraiser.

(vi) Within ten days after such third appraiser is so named or appointed
(including a sole appraiser deemed to be the third appraiser as provided above),
Landlord and Tenant will each deliver to the third appraiser Landlord’s and
Tenant’s respective estimates of the Fair Market Rental. Such estimates will be
delivered to such third appraiser in sealed packages. Such package may contain
such supporting data as the party delivering such estimate desires. Landlord
will not be bound by Landlord’s Determination when submitting Landlord’s
estimate to the third appraiser. Tenant will not be bound by Tenant’s
Determination when submitting Tenant’s estimate to the third appraiser.

(vii) If only one of Landlord or Tenant so delivers such estimate to the third
appraiser within such time, then the estimate so delivered will be deemed to be
the Fair Market Rental, If neither Landlord nor Tenant delivers such estimate to
the third appraiser within such time, then the estimate first delivered to the
third appraiser thereafter will be deemed to be the Fair Market Rental. Within
ten days after the delivery of such estimates by Landlord and Tenant, the third
appraiser will make a determination as to which of the Landlord’s or Tenant’s
estimate of Fair Market Rental is the closest to the Fair Market Rental.

 

4



--------------------------------------------------------------------------------

(viii) The third appraiser must determine either (I) that Landlord’s estimate of
the Fair Market Rental is the closest to the Fair Market Rental, or (II) that
Tenant’s estimate of the Fair Market Rental is the closest to the Fair Market
Rental. The Fair Market Rental identified as the closest by the third appraiser
will be the agreed upon Fair Market Rental. The third appraiser may not
substitute any other estimate of Fair Market Rental, may not average the
estimates of Fair Market Rental estimated by Landlord and Tenant, and may not
alter in any manner the estimate of Fair Market Rental made by either Landlord
or Tenant (the parties intend that arbitration under this section 5 (b) will be
a so called “baseball” arbitration under which the third arbitrator must select
either the Landlord estimate of Fair Market Rental or the Tenant’s estimate of
Fair Market Rental, as such estimates are submitted to the third arbitrator by
the parties).

(ix) Landlord and Tenant will pay (i) the fee of each appraiser that each has
chosen, and (ii) half the fee of the third appraiser.

(c) All other provisions of the Lease shall apply during each of the First
Extension Term and the Second Extension Term, except that (i) Landlord need not
pay any amounts to Tenant for demolition or improvements to the Premises, and
(ii) Tenant shall have no further right to extend the Term.

6. TENANT FINISH ALLOWANCE. Landlord shall provide a tenant finish allowance to
Tenant in the amount of $100,000 (the “Allowance”). Landlord shall disburse an
amount not in excess of the Allowance on or before May 31, 2011 to pay for costs
that Tenant incurs at Tenant’s election to repair the heating, ventilation, and
air conditioning systems at the Premises, repair or replace warehouse light
fixtures that have bad ballasts, replace metal halide light fixtures with T5 or
T8 energy efficient fluorescent fixtures, re-carpeting, painting, or any other
repair or improvement of the Premises. If Tenant wishes to improve the Premises
at any time after execution of this Amendment, Tenant must comply with
Section 18 of the Original Lease. Landlord shall disburse the Allowance from
time to time, but not more often than once per month, within ten days after
Tenant provides evidence to Landlord reasonably substantiating Tenant’s
incurring of such costs in a manner that will not result in any claim of a
mechanic’s lien against the Premises.

7. BROKERS. Tenant represents and warrants to Landlord that Tenant has not dealt
with any real estate broker who or which may be entitled to a commission as a
result of the entering of this Amendment except (i) Cassidy Turley (“CT”) and
(ii) Cushman & Wakefield (“CW”). Tenant shall indemnify Landlord, hold Landlord
harmless from, and defend Landlord with counsel satisfactory to Landlord with
regard to the claim of any broker other than CT or CW who or which claims a
commission on account of the entering of this Amendment on the basis of having
dealt with Tenant. Landlord shall pay CT and CW in accordance with Landlord’s
separate agreements with each. Neither CT nor CW has any rights to enforce this
Amendment.

 

5



--------------------------------------------------------------------------------

8. RATIFICATION. All provisions of the Original Lease not amended hereby shall
remain in effect. By this reference, Landlord and Tenant incorporate such
remaining effective provisions in the Original Lease herein. Landlord and Tenant
hereby ratify the Original Lease, as this Amendment amends it. Tenant
acknowledges that Landlord has fully performed all obligations that the Original
Lease required Landlord to perform before to Tenant’s signature hereof.

IN WITNESS WHEREOF, each party has caused its duly authorized representative to
execute this Amendment.

 

CABOT II-KY1M01, LLC By:  

Cabot Industrial Value Fund II

Operating Partnership, L.P., a Delaware

limited partnership, sole member

By:  

/s/ Kelly J. Stevens

Name:  

Kelly J. Stevens

Title:  

VP Asset Management & 5/17/10

LESLIE’S POOLMART, INC. By:  

/s/ Steven L. Ortega

Name:  

Steven L. Ortega

Title:  

EVP/CFO

 

6